ORDER
On January 13, 1994, Chief Disciplinary Counsel filed with this Court a Petition for Interim Suspension which avers that the Respondent has engaged in serious professional misconduct. On January 13, 1994, Disciplinary Counsel and Counsel for Respondent appeared before a Duty Justice. On behalf of the Respondent, his counsel submitted an affidavit consenting to the interim suspension, and agreeing to fully cooperate with Disciplinary Counsel and any Special Master appointed by this Court.
Accordingly, it is ordered, adjudged and decreed that the Respondent Don G. Sinesi, Jr., be and he is hereby suspended from engaging in the practice of law in this State until further order of this Court.
It is further ordered that Nancy A. Palmis-ciano, Esquire, be appointed a Special Master to take possession of all Respondent’s client files and client accounts, to inventory them, and to take whatever steps are necessary to protect the clients’ interests. Nancy A. Palmisciano, Esquire, is further enpow-ered to enter upon Respondent’s office premises in order to effectuate this Order.